DETAILED ACTION
Remarks
This non-Final office action is in response to the CON application filled on 06/07/2021.
Current Application (17/340,093) is a CON of US Application No. 15/936,452, now US Patent No. 11,065,764.
Claims 1-15 are pending and examined below. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a) ‐ (d). The certified copy has been filed in parent Application No. JP 2017/066720, filed on 3/30/2017 with US Application No. 15/936,452.
Information Disclosure Statement
IDS filled has been annotated and considered.  
Claim Objections
Claim(s) 7 is/are objected to because of the following informalities:
Claim 7, line 6, “the unit jobs” should be “the set of unit jobs”.
Claim 8, line 7, “the unit jobs” should be “the set of unit jobs”.
Claim 13, line 2, “the unit jobs each include” should be “the unit job of the set of unit jobs each include”.
Claim 14, line 27, “generated connecting job” should be “generated connecting job;”.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 1-15 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 1 (and similarly claim 14), which recites “a set of unit jobs”, line 9 and “a plurality of unit jobs”, line 13 is not clear. It is not clear if both referring same thing or not.
Furthermore, recites “at least one work command is arranged in order”, line 10 is not clear as one single work command cannot be arranged (defined) in an order of multiple work commands. It is only possible to arrange multiple commands in order. First step should be defining the extraction of multiple work commands and then define the order arrangement of these multiple commands.
Furthermore, recites “the unit jobs”, line 21 is not clear. It is not clear which unit jobs it is referring. It is not clear whether it is referring “set of unit jobs” or “plurality of unit jobs” or something else.
Furthermore, recites a robot multiple times though claim 1 e.g. “generating a robot operation command” line 1, “causing a robot to move”, line 16, “controlling a robot” line 34. From the recited claim language, it is not clear whether the same robot is controlled/caused to move using the operation command generated or a different robot is being controlled/caused to move using the generated operation command.
Dependent claim(s) 2-13 is/are also rejected because they do not resolve their parent (claim 1’s) deficiencies.
Dependent claim(s) 15 is/are also rejected because they do not resolve their parent (claim 14’s) deficiencies.
Regarding claim 2, which recites “calling”, line 3 is not clear as the meaning of technical feature to which it refers. It is not clear what action is performed when a job is called. 
For the examination purposes, it is assumed that the term refers to “retrieving” a stored unit job.
Furthermore, recites “a unit job group” is not clear. The content of “unit job group” is also not defined. Generation of the unit jobs is defined on claim 1. It is unclear whether the “unit job group” refers to the generated group or to a predefined or stored in advance group.
Regarding claim 4, which recites “arranged in order for execution” and “unit jobs to be executed”, is not clear as the unit jobs have been arranged previously in claim 3 is not mentioned. Also, which jobs have been executed is not clear.
Furthermore, recites “changing the unit jobs” is not clear as what contents of the unit jobs are changed.
Furthermore, recites “generating a set of unit jobs” is not clear. It is not clear whether a different set of unit jobs are generated other than set of unit jobs mentioned in claim 1 or not.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, 7, 8, 9, 11, 12, 14 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0046963 (“Kobayashi”), in view of US 2019/0184564 (“Muraoka”) and further in view of US 2016/0184987 (“Masui”).
Regarding claim 1, as best understood in view of indefiniteness rejection explained above, Kobayashi discloses a method of generating a robot operation command (see [0046], where “The process/work-order setting unit 12 sets allocation of works to the respective work stations A to D (processes) in the assembly line 20 based on the process planning received, according to the operation of the user 2.”; see also fig. 2, where robot is performing operation. allocation of works corresponds to generating operation command), the method comprising: 
extracting, with at least one processor operating with a memory device in a computer, a work command from an overall work flow (see fig 6, where an example of an assembly work is shown; see also fig 1, where computer is shown as information processor. see also [0085], where “A storage medium readable by the process planning support apparatus 1 corresponds to a portable recording medium such as a CD-ROM, a DVD disk, or a USB (Universal Serial Bus) memory, a semiconductor memory such as a flash memory, and a hard disk drive”; see also [0043], where “the assembly work such as "fit a component X to a component Y'' can be expressed by arranging element works 31 and motions 32 to modularize one unit work 30.”; where overall work flow corresponds to fit component x to component y, then “pick up”, “carry” and “fit” are element works for this work flow. In order to complete this assembly work, work command is generated (see fig 1, block 12), Extraction of work command is an inherent part of command generation.); 
generating, by referring to the read work command, a set of unit jobs in which at least one work command is arranged in order, based on the extracted command definition with the at least one processor operating with the memory device in the computer (see fig 1, block 12, work order setting unit and block 13, work order restriction determination unit. See also [0034], where “an execution order of the work”; see also [0047], where “The work-order-restriction determination unit 13 checks (determines) whether the work order allocated by the process/work-order setting unit 12 meets restrictions on an execution order of the unit works 30 based on restriction information indicating an execution order of the respective unit works 30 in the assembly-work module library 10a.”; see also fig 6, where element works are arranged in an order for assembly.);
generating, for a plurality of unit jobs, a connecting job for causing a robot to be moved from an end position of a previous unit job to a start position of a subsequent unit job with the at least one processor operating with the memory device in the computer (see fig 5, where the “carry” step is a linking job to connect “pick” and “paste”. See also [0041], where “FIG. 5 is an explanatory diagram for explaining a configuration example of an assembly work module. As illustrated in FIG. 5, an assembly work module in one assembly work ("pasting work" in an illustrated example) of the assembly-work module library 10a includes a unit work, element works, and motions with respect to each of work subjects (a human or a robot), which are combined in a layered manner (four layers in the illustrated example).”; See also [0043], where “As illustrated in FIG. 6, the assembly work such as "fit a component X to a component Y'' can be expressed by arranging element works 31 and motions 32 to modularize one-unit work 30. The entire work in process planning can be expressed by arranging modularized unit works 30.”; See also [0022], where “As illustrated in FIG. 2, an assembly line 20 for performing assembly of products has four processes at work stations A to D as an example of the present embodiment.”; In order to perform the assembly line work, the robot is linked between consecutive process (e.g. A to B, B to C and C to D). For example, block 31 of fig 6 carrying component X on component Y. Element work (pick, carry, paste, press) are linked and happening one after another, so as the action is generated in order to complete one element work and move to another. The robot hand is moving from end position of one element work to start position of another element work.); 
storing, with the at least one processor operating with the 20memory device in the computer, the generated connecting job (see [0029], where “Referring back to FIG. 1 , the storage unit 10 is a storage device such as a hard disk device 109 (see FIG. 10) and stores therein an assembly-work module library 10a, equipment/jig information 1Ob, and a standard time database (hereinafter, DB) 10c.”; see also [0030]); and
generating, with the at least one processor operating with the memory device in the computer, a robot operation command in which the unit job, the connecting job are continuous (see [0032], where “FIG. 4 is an explanatory diagram for explaining the assembly-work module library 10a. As illustrated in FIG. 4, the assembly-work module library 10 a has a data configuration in which a unit work 30a, an each-work-subject directed unit work 30b, an element work 31, and a motion 32 layered in this order.”; where assembly work is connected through "unit work", "element work" and "motion". See also [0045], where “The work modeling unit 11 refers to the assembly work module library 10a with respect to each of works (unit works 30) included in the process planning received according to the operation of the user 2 and modularizes works to generate a model (a module) of each of the unit works 30. The work modeling unit 11 outputs the generated models to the process/work-order setting unit 12.”; see also fig 5, where the processing symbol/processing procedure corresponds to "unit work". The "carry" step is a linking job to connect "pick" and "paste"; see also [0046], where “The process/work-order setting unit 12 sets allocation of works to the respective work stations A to D (processes) in the assembly line 20 based on the process planning received, according to the operation of the user 2. Specifically, the process/work-order setting unit 12 arranges the models of the respective unit works 30 generated by the work modeling unit 11 in a set work order to express the entire work in the process planning.”; where work order setting unit 12 sets allocation of works. Allocation of works will cause an operation command for the robot. Operation command corresponds to unit work/element work allocated to the work station. see also [0076]); and 
controlling a robot based on the robot operation command (see fig 2, where robot is operating in assembly work line for performing assembly of products. So, the robot is controlled based on the operation command.).
Kobayashi does not explicitly disclose extracting, from a command definition database, a command definition corresponding to the extracted work command with the at least one processor operating with the memory device in the computer. However, Kobayashi in [0021], teaches that the user "create actual process planning" and in [0045], “each of the works (unit works 30) included in the process planning”. The intent of this is to eventually use the extracted command (definition of unit work/how to do a certain unit work/standard way of doing a unit work) for actual robot operation. 
Thus, it would have been obvious to a person of ordinary skill in the art to modify Kobayashi with also having the robot operation command with extracted command definition generated by the process planning because the end result would be to program a robot or multiple robots to perform a task in real time in the future.
Kobayashi does not disclose the following limitations:
generating, with the at least one processor operating with 25the memory device in the computer, state information representing at least states of a work device and the robot at a start time point and an end time point of the unit jobs; 
using, with the at least one processor operating with the memory device in the computer, a stored already generated connecting job when, for consecutive unit jobs, state information at an end time point of a previous unit job and at a start time point of a next 5unit job is the same as state information which represents at least states of the work device and the robot at a start time point and an end time point of the stored already generated connecting job.
However, Muraoka discloses a method comprising generating, with the at least one processor operating with the memory device in the computer, state information representing at least states of a work device (see fig 3A-B and 5, where various states of work piece is shown. See also [0033], where “an agent in an environment observes the current state and determines an action to be taken.”; see also [0039], where “it is necessary to define the states of the workpiece 100 in the period from the start to the end of mounting of the workpiece 100”; see also [0044], where “The learning control unit 23 identifies the current half-mounted-state of the workpiece 100”; see also [0042]). 
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Kobayashi to incorporate the teachings of Muraoka by including the above feature, generating, with the at least one processor operating with the memory device in the computer, state information representing at least states of a work device…at a start time point and an end time point of the unit jobs, for avoiding damage of the work device by positioning the robot arm based on the real-time state of the work device.  
Kobayashi in view of Muraoka does not disclose the following limitations:
generating…state information representing at least states of…the robot at a start time point and an end time point of the unit jobs; and
using, with the at least one processor operating with the memory device in the computer, a stored already generated connecting job when, for consecutive unit jobs, state information at an end time point of a previous unit job and at a start time point of a next 5unit job is the same as state information which represents at least states of the work device and the robot at a start time point and an end time point of the stored already generated connecting job.
 However, Masui discloses a method comprising generating…state information representing at least states of…the robot at a start time point and an end time point of the unit jobs (see [0036], where “a generation process performed by the control unit 4 generating the operation command C from the target position information and the current position information is specifically described using the flowchart of FIG. 5 with reference to FIG. 1.”; see also [0037], where “First, in step S1, the setting unit 41 acquires the current position information that is angles θ1 to θ3 of the current arm elements 21 to 23 from the encoder 31, and acquires the target position information from the receiving unit 5.”; see also [0044], where “As described above, the number of track information R to store in the database D of the track information storage unit 42 can be reduced by the control unit 4 generating the operation command C based on the inverted track information Ri in accordance with the target position information and the current position information.”; current position (angle) information corresponds to state information of the robot at start time point and target position information corresponds to state information of the robot at end time point); and 
using, with the at least one processor operating with the memory device in the computer, a stored already generated connecting job when, for consecutive unit jobs, state information at an end time point of a previous unit job and at a start time point of a next 5unit job is the same as state information which represents at least states of the work device and the robot at a start time point and an end time point of the stored already generated connecting job (For the examination purposes the claim limitation is interpreted as already generated command (stored in memory) is used when the state information of two consecutive unit jobs are same. See [0070] of PGPUB of submitted specification, where “More specifically, when the state information at the start and the end time points of consecutive work commands or unit jobs is the same as the state information on a connecting job that has already been generated, the connecting job to be generated is the same as the already generated connecting job, and hence a connecting job is not newly generated.”; see Masui [0017], where “a track information storage unit configured to store track information corresponding to a combination of which any of a plurality of destinations to which the arm distal end is moved is set to be a start point and any other of the destinations is set to be an end point”; see also [0027], where “As illustrated in FIG. 2, the conveying apparatus 1 is installed inside a conveyance chamber 50a of an equipment front end module (EFEM) 50 provided with a plurality of load ports 51 to 54. These load ports 51 to 54 and load lock chambers 60 and the like disposed adjacent to the EFEM 50 are set to be base points P1 to P5, which are predetermined destinations of the wafer W. Further, an initial position of an arm distal end 2b immediately after the conveying apparatus 1 is started (that coincides with an arm base end 2a) is set to be a base point P0.”; see also [0031], where “The control unit 4 is provided with a setting unit 41 configured to set target position information received by the receiving unit 5 and current position information obtained by the encoder 31 as a start point and an end point of the arm distal end 2b, a track information storage unit 42 configured to store, as a database D, track information R of the arm distal end 2b generated in advance, and an operation command generation unit 43 configured to generate an operation command C to be output to the driving unit 3 in accordance with the track information R stored in the track information storage unit 42. Here, the receiving unit 5 receives target position information indicating a target position of the arm distal end 2b from a known manipulation unit, such as a display, a keyboard, and a mouse, or a higher-order system. This control unit 4 is constituted, for example, by an ordinary microprocessor provided with a CPU, a storage, and an interface. Programs necessary for processing are stored in the memory storage in advance. The CPU sequentially reads out and executes necessary programs to implement desired functions in cooperation with peripheral hardware resources.”; see also [0034], where “The thus generated track information R is constituted as a time series collection of the position information A described above (see FIG. 4A), and the track information storage unit 42 stores the track information R in correlation with combinations of the start points and the end points selected from the base points P0 to P5 that are destinations of the arm distal end 2b. In particular, as illustrated in FIG. 4B, track information R1 to R3, corresponding to (P0, P1), (P0, P2), (P1, P2), and the like are stored in the database D of the track information storage unit 42 as, for example, the combinations of (the start point, the end point). The track information R1 to R3, as the combinations of (the start point, the end point), also has a function as inverted track information Ri1 to Ri3 that is related track information Rr corresponding to (P1, P0), (P2, P0), and (P2, P1) having a predetermined relationship with (P0, P1), (P0, P2), and (P1, P2) described above.”; see also [0038], where “Next, in step S3, the operation command generation unit 43 determines whether the track information R corresponding to the combination of the start point and the end point set by the setting unit 41 (hereafter, referred to as corresponding track information Rc) exists in the database D of the track information storage unit 42. If it is determined that the corresponding track information Rc exists in the database D of the track information storage unit 42, the process proceeds to step S4, where the operation command generation unit 43 generates the operation command C based on the corresponding track information Rc by reading the corresponding track information Rc from the database D.”; see also [0044]).
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Kobayashi in view of Muraoka to incorporate the teachings of Masui by including the above feature, generating…state information representing at least states of…the robot at a start time point and an end time point of the unit jobs; and using, with the at least one processor operating with the memory device in the computer, a stored already generated connecting job when, for consecutive unit jobs, state information at an end time point of a previous unit job and at a start time point of a next 5unit job is the same as state information which represents at least states of the work device and the robot at a start time point and an end time point of the stored already generated connecting job, for position controlling the robotic movement and reducing the amount of computation by using the stored instruction based on the real-time situation.  
Regarding claim 2, as best understood in view of indefiniteness rejection explained above, Kobayashi further discloses a method wherein the generating a robot operation command includes calling the unit jobs from a unit job group stored in advance (see [0029], where “the storage unit 10…stores therein an assembly-work module library 10a, equipment/jig information 10b, and a standard time database (hereinafter, DB) 10c.”; see also [0068], where “When the work subject is determined to be "human" at Step S12, the work-time calculation unit 14 acquires the work time of each motion by referring to the standard time DB 10c based on motion contents ("grasp", "carry", "paste", and "press", for example) of humans in the modules of the assembly work (see FIG. 5) (Step S13).”; see also [0083], where “The process planning support apparatus 1 also has a medium reading device 105 that reads a program and the like from a storage medium”; see also [0085], where “The CPU 101 reads the program 111 stored in the hard disk device 109 and loads the program 111 on the RAM 108 to execute the program 111, thereby performing various types of processing.”).
Regarding claim 7, Kobayashi further discloses a method wherein calculating, with the at least one processor operating with the memory device in the computer, an overall work time, which is a time required to execute the overall work flow, by adding up a time, which is stored in advance and required to execute the unit jobs, and a time required to execute the connecting job (see [0056], where “The work-time calculation unit 14 calculates, for each of works set by the process/work-order setting unit 12 and allocated, to each of the work stations A to D, a work time corresponding to a work subject at the relevant work station, while referring to data modeled (modularized) in the assembly-work module library 10a.”; see also [0059-64], where work time calculation unit 14 calculate work-time for each work station and total time to complete the cycle.).
Regarding claim 8, Kobayashi further discloses a method wherein calculating an overall work time includes: 
calculating the time required to execute the connecting job by simulating operation of the generated connecting job (see [0064], where “Next, the work-time calculation unit 14 refers to data modeled (modularized) from the assembly-work module library 10a and calculates the work time of the subject work with respect to each of the work stations A to D (Step S4).”; see also [0059-63]); and 
calculating the overall work time, which is the time required to execute the overall work flow, by adding up the time, which is stored in advance and required to execute the unit jobs, and the calculated time required to execute the connecting job (see [0056], where “The work-time calculation unit 14 calculates, for each of works set by the process/work-order setting unit 12 and allocated, to each of the work stations A to D, a work time corresponding to a work subject at the relevant work station, while referring to data modeled (modularized) in the assembly-work module library 10a.”).
Regarding claim 9, Kobayashi further discloses a method comprising storing, with the at least one processor operating with the memory device in the computer, the time required to execute the generated connecting job (see fig 1, block 10c, standard time database. See also [0029], where “the storage unit 10 is a storage device such as a hard disk device 109 (see FIG. 10) and stores therein an assembly-work module library 10a, equipment/jig information 10b, and a standard time database (hereinafter, DB) 10c.”; see also [0044], where “The standard time DB 10c is a database in which a standard time of each motion in a human or a robot is previously defined.”).
Regarding claim 11, Kobayashi further discloses a method comprising skipping generation of the connecting job or discarding the generated connecting job when, for consecutive work commands, an end position of a previous work command and a start position of a next work command are the same with the at least one processor operating with the memory device in the computer (see fig 7, where an example of assembly line work order is shown. Example work order: #2-3[Wingdings font/0xE0]#2-2[Wingdings font/0xE0]#2-1[Wingdings font/0xE0]#2-0 are connected to complete one after another in an order. But end position of #2-0 is not connected to start position of #2-3. See also fig 5, where assembly work is following the steps e.g. pick carry, paste and press where all the steps are connected and happening sequentially and robot is not coming back to original position. At the end of each step of one cycle of work, the linking command generation is skipped/discarded as robot remain on the end position.).
Thus, it would have been obvious to a person of ordinary skill in the art to modify Kobayashi with also having the robot operation command skipping generation of the connecting job generated by the process planning because the end result would be to program a robot or multiple robots to perform assembly line tasks consecutively in real time.
Regarding claim 12, Kobayashi further discloses a method comprising discarding, when, for consecutive unit jobs, a previous unit job and a subsequent unit job are the same and only a work position has been offset, a movement command to an end position included in the previous unit job and a movement command to a start position included in the subsequent unit job with the at least one processor operating with the memory device in the computer (see fig 7, where an example of assembly line work order is shown. Example work order: #2-3[Wingdings font/0xE0]#2-2[Wingdings font/0xE0]#2-1[Wingdings font/0xE0]#2-0 are connected to complete one after another in an order. But end position of #2-0 is not connected to start position of #2-3. At completion of each step, the robot is not coming back to original position instead it’s remained on the end position and start the next step, as both on same position. See also fig 5, where assembly work is following the steps e.g. pick carry, paste and press where all the steps are connected and happening sequentially. At the end of one cycle the linking command generation is not needed as robot is not coming back to original position.).
Thus, it would have been obvious to a person of ordinary skill in the art to modify Kobayashi with also having the robot operation command discarding generation of the connecting job generated by the process planning because the end result would be to program a robot or multiple robots to perform assembly line tasks consecutively in real time.
Regarding claim 14,  as best understood in view of indefiniteness rejection explained above, Kobayashi further discloses a robot operation command generation device (see [0046], where “The process/work-order setting unit 12 sets allocation of works to the respective work stations A to D (processes) in the assembly line 20 based on the process planning received, according to the operation of the user 2.”; see also fig. 2, where robot is performing operation. allocation of works corresponds to generating operation command), comprising a special purpose computer, which includes a central processing unit and a memory (see [0085], where “The CPU 101 reads the program 111 stored in the hard disk device 109 and loads the program 111 on the RAM 108 to execute the program 111”), programmed to: 
extract a work command from an overall work flow (see fig 6, where an example of an assembly work is shown; see also fig 1, where computer is shown as information processor. see also [0085], where “A storage medium readable by the process planning support apparatus 1 corresponds to a portable recording medium such as a CD-ROM, a DVD disk, or a USB (Universal Serial Bus) memory, a semiconductor memory such as a flash memory, and a hard disk drive”; see also [0043], where “the assembly work such as "fit a component X to a component Y'' can be expressed by arranging element works 31 and motions 32 to modularize one unit work 30.”; where overall work flow corresponds to fit component x to component y, then “pick up”, “carry” and “fit” are element works for this work flow. In order to complete this assembly work, work command is generated (see fig 1, block 12), Extraction of work command is an inherent part of command generation.);
 generate, by referring to the read work command, a set of unit jobs in which at least one work command is arranged in a defined order, based on the extracted command definition (see fig 1, block 12, work order setting unit and block 13, work order restriction determination unit. See also [0034], where “an execution order of the work”; see also [0047], where “The work-order-restriction determination unit 13 checks (determines) whether the work order allocated by the process/work-order setting unit 12 meets restrictions on an execution order of the unit works 30 based on restriction information indicating an execution order of the respective unit works 30 in the assembly-work module library 10a.”; see also fig 6, where element works are arranged in an order for assembly.); 
 generate, for a plurality of unit jobs, a connecting job for causing a robot to be moved from an end position of a previous unit job to a start position of a subsequent unit job (see fig 5, where the “carry” step is a linking job to connect “pick” and “paste”. See also [0041], where “FIG. 5 is an explanatory diagram for explaining a configuration example of an assembly work module. As illustrated in FIG. 5, an assembly work module in one assembly work ("pasting work" in an illustrated example) of the assembly-work module library 10a includes a unit work, element works, and motions with respect to each of work subjects (a human or a robot), which are combined in a layered manner (four layers in the illustrated example).”; See also [0043], where “As illustrated in FIG. 6, the assembly work such as "fit a component X to a component Y'' can be expressed by arranging element works 31 and motions 32 to modularize one-unit work 30. The entire work in process planning can be expressed by arranging modularized unit works 30.”; See also [0022], where “As illustrated in FIG. 2, an assembly line 20 for performing assembly of products has four processes at work stations A to D as an example of the present embodiment.”; In order to perform the assembly line work, the robot is linked between consecutive process (e.g. A to B, B to C and C to D). For example, block 31 of fig 6 carrying component X on component Y. Element work (pick, carry, paste, press) are linked and happening one after another, so as the action is generated in order to complete one element work and move to another. The robot hand is moving from end position of one element work to start position of another element work.);
 generate a robot operation command in which the unit jobs and the connecting job are continuous (see [0032], where “FIG. 4 is an explanatory diagram for explaining the assembly-work module library 10a. As illustrated in FIG. 4, the assembly-work module library 10 a has a data configuration in which a unit work 30a, an each-work-subject directed unit work 30b, an element work 31, and a motion 32 layered in this order.”; where assembly work is connected through "unit work", "element work" and "motion". See also [0045], where “The work modeling unit 11 refers to the assembly work module library 10a with respect to each of works (unit works 30) included in the process planning received according to the operation of the user 2 and modularizes works to generate a model (a module) of each of the unit works 30. The work modeling unit 11 outputs the generated models to the process/work-order setting unit 12.”; see also fig 5, where the processing symbol/processing procedure corresponds to "unit work". The "carry" step is a linking job to connect "pick" and "paste"; see also [0046], where “The process/work-order setting unit 12 sets allocation of works to the respective work stations A to D (processes) in the assembly line 20 based on the process planning received, according to the operation of the user 2. Specifically, the process/work-order setting unit 12 arranges the models of the respective unit works 30 generated by the work modeling unit 11 in a set work order to express the entire work in the process planning.”; where work order setting unit 12 sets allocation of works. Allocation of works will cause an operation command for the robot. Operation command corresponds to unit work/element work allocated to the work station. see also [0076]);
store the generated20 connecting job (see [0029], where “Referring back to FIG. 1 , the storage unit 10 is a storage device such as a hard disk device 109 (see FIG. 10) and stores therein an assembly-work module library 10a, equipment/jig information 1Ob, and a standard time database (hereinafter, DB) 10c.”; see also [0030]); and
control a robot based on the robot operation command (see fig 2, where robot is operating in assembly work line for performing assembly of products. So, the robot is controlled based on the operation command.).
Kobayashi does not explicitly disclose extract, from a command definition database, a command definition corresponding to the extracted work command. However, Kobayashi in [0021], teaches that the user "create actual process planning" and in [0045], “each of the works (unit works 30) included in the process planning”. The intent of this is to eventually use the extracted command (definition of unit work/how to do a certain unit work/standard way of doing a unit work) for actual robot operation.
Thus, it would have been obvious to a person of ordinary skill in the art to modify Kobayashi with also having the robot operation command with extracted command definition generated by the process planning because the end result would be to program a robot or multiple robots to perform a task in real time in the future.
Kobayashi does not disclose the following limitations:
generate state information representing at least states of a work device and the robot at a start time point and an end time point of the unit jobs; and
use a stored already generated connecting job when, for consecutive unit jobs, state information at an end time point of a previous unit job and at a start time point of a next 5unit job is the same as state information which represents at least states of the work device and the robot at a start time point and an end time point of the stored already generated connecting job.
However, Muraoka further discloses a system wherein generate state information representing at least states of a work device (see fig 3A-B and 5, where various states of work piece is shown. See also [0033], where “an agent in an environment observes the current state and determines an action to be taken.”; see also [0039], where “it is necessary to define the states of the workpiece 100 in the period from the start to the end of mounting of the workpiece 100”; see also [0044], where “The learning control unit 23 identifies the current half-mounted-state of the workpiece 100”; see also [0042]). 
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Kobayashi to incorporate the teachings of Muraoka by including the above feature, generate state information representing at least states of a work device…at a start time point and an end time point of the unit jobs, for avoiding damage of the work device by positioning the robot arm based on the real-time state of the work device.  
Kobayashi in view of Muraoka does not disclose the following limitations:
generate…state information representing at least states of…the robot at a start time point and an end time point of the unit jobs; and
use a stored already generated connecting job when, for consecutive unit jobs, state information at an end time point of a previous unit job and at a start time point of a next 5unit job is the same as state information which represents at least states of the work device and the robot at a start time point and an end time point of the stored already generated connecting job.
 However, Masui further discloses a system wherein generate…state information representing at least states of…the robot at a start time point and an end time point of the unit jobs (see [0036], where “a generation process performed by the control unit 4 generating the operation command C from the target position information and the current position information is specifically described using the flowchart of FIG. 5 with reference to FIG. 1.”; see also [0037], where “First, in step S1, the setting unit 41 acquires the current position information that is angles θ1 to θ3 of the current arm elements 21 to 23 from the encoder 31, and acquires the target position information from the receiving unit 5.”; see also [0044], where “As described above, the number of track information R to store in the database D of the track information storage unit 42 can be reduced by the control unit 4 generating the operation command C based on the inverted track information Ri in accordance with the target position information and the current position information.”; current position (angle) information corresponds to state information of the robot at start time point and target position information corresponds to state information of the robot at end time point); and 
use a stored already generated connecting job when, for consecutive unit jobs, state information at an end time point of a previous unit job and at a start time point of a next 5unit job is the same as state information which represents at least states of the work device and the robot at a start time point and an end time point of the stored already generated connecting job (For the examination purposes the claim limitation is interpreted as already generated command (stored in memory) is used when the state information of two consecutive unit jobs are same. See [0070] of PGPUB of submitted specification, where “More specifically, when the state information at the start and the end time points of consecutive work commands or unit jobs is the same as the state information on a connecting job that has already been generated, the connecting job to be generated is the same as the already generated connecting job, and hence a connecting job is not newly generated.”; see Masui [0017], where “a track information storage unit configured to store track information corresponding to a combination of which any of a plurality of destinations to which the arm distal end is moved is set to be a start point and any other of the destinations is set to be an end point”; see also [0027], where “As illustrated in FIG. 2, the conveying apparatus 1 is installed inside a conveyance chamber 50a of an equipment front end module (EFEM) 50 provided with a plurality of load ports 51 to 54. These load ports 51 to 54 and load lock chambers 60 and the like disposed adjacent to the EFEM 50 are set to be base points P1 to P5, which are predetermined destinations of the wafer W. Further, an initial position of an arm distal end 2b immediately after the conveying apparatus 1 is started (that coincides with an arm base end 2a) is set to be a base point P0.”; see also [0031], where “The control unit 4 is provided with a setting unit 41 configured to set target position information received by the receiving unit 5 and current position information obtained by the encoder 31 as a start point and an end point of the arm distal end 2b, a track information storage unit 42 configured to store, as a database D, track information R of the arm distal end 2b generated in advance, and an operation command generation unit 43 configured to generate an operation command C to be output to the driving unit 3 in accordance with the track information R stored in the track information storage unit 42. Here, the receiving unit 5 receives target position information indicating a target position of the arm distal end 2b from a known manipulation unit, such as a display, a keyboard, and a mouse, or a higher-order system. This control unit 4 is constituted, for example, by an ordinary microprocessor provided with a CPU, a storage, and an interface. Programs necessary for processing are stored in the memory storage in advance. The CPU sequentially reads out and executes necessary programs to implement desired functions in cooperation with peripheral hardware resources.”; see also [0034], where “The thus generated track information R is constituted as a time series collection of the position information A described above (see FIG. 4A), and the track information storage unit 42 stores the track information R in correlation with combinations of the start points and the end points selected from the base points P0 to P5 that are destinations of the arm distal end 2b. In particular, as illustrated in FIG. 4B, track information R1 to R3, corresponding to (P0, P1), (P0, P2), (P1, P2), and the like are stored in the database D of the track information storage unit 42 as, for example, the combinations of (the start point, the end point). The track information R1 to R3, as the combinations of (the start point, the end point), also has a function as inverted track information Ri1 to Ri3 that is related track information Rr corresponding to (P1, P0), (P2, P0), and (P2, P1) having a predetermined relationship with (P0, P1), (P0, P2), and (P1, P2) described above.”; see also [0038], where “Next, in step S3, the operation command generation unit 43 determines whether the track information R corresponding to the combination of the start point and the end point set by the setting unit 41 (hereafter, referred to as corresponding track information Rc) exists in the database D of the track information storage unit 42. If it is determined that the corresponding track information Rc exists in the database D of the track information storage unit 42, the process proceeds to step S4, where the operation command generation unit 43 generates the operation command C based on the corresponding track information Rc by reading the corresponding track information Rc from the database D.”; see also [0044]).
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Kobayashi in view of Muraoka to incorporate the teachings of Masui by including the above feature, generate…state information representing at least states of…the robot at a start time point and an end time point of the unit jobs; and use a stored already generated connecting job when, for consecutive unit jobs, state information at an end time point of a previous unit job and at a start time point of a next 5unit job is the same as state information which represents at least states of the work device and the robot at a start time point and an end time point of the stored already generated connecting job, for position controlling the robotic movement and reducing the amount of computation by using the stored instruction based on the real-time situation.  
Regarding claim 15, Kobayashi further discloses a system programmed to store a plurality of unit jobs generated in advance (see fig 1, block 10c, standard time database. see also [0044], where “The standard time DB 10c is a database in which a standard time of each motion in a human or a robot is previously defined.”), and
 refer to the plurality of unit jobs stored in the unit job group storage unit when generating the robot operation command (see [0029], where “stores therein an assembly-work module library 10a, equipment/jig information 10b, and a standard time database (hereinafter, DB) 10c.”; see also [0068], where “When the work subject is determined to be "human" at Step S12, the work-time calculation unit 14 acquires the work time of each motion by referring to the standard time DB 10c based on motion contents ("grasp", "carry", "paste", and "press", for example) of humans in the modules of the assembly work (see FIG. 5) (Step S13).”; see also [0083], where “The process planning support apparatus 1 also has a medium reading device 105 that reads a program and the like from a storage medium,”; see also [0085], where “The CPU 101 reads the program 111 stored in the hard disk device 109 and loads the program 111 on the RAM 108 to execute the program 111, thereby performing various types of processing.”).

Claim(s) 3 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0046963 (“Kobayashi”), in view of US 2019/0184564 (“Muraoka”) and in view of US 2016/0184987 (“Masui”), as applied to claim 1, and further in view of US 2011/0046910 (“Hass”).
Regarding claim 3, Kobayashi in view of Muraoka and Masui does not disclose the following limitations:
 wherein the command definition defines at least one order and combination of unit jobs to be used for each work command, and 
wherein the at least one order and combination of unit jobs to be used for each work command are selected in accordance with a work condition of each work command.
However, Hass discloses a method wherein the command definition defines at least one order and combination of unit jobs to be used for each work command (see [0060], where “The user can specify a test strategy to conduct tests in parallel, in serial, or in a combination thereof. Branching conditions can also be specified. The scheduler 408 analyzes the test plan and determines an order of running all assays in the specified set of assays.”; See also [0008]), and 
wherein the at least one order and combination of unit jobs to be used for each work command are selected in accordance with a work condition of each work command (see [0060], where “A scientist or researcher submits a user request to the system 400 through a user interface provided by the system 400. The user request generally includes a test plan, which includes a list of one or more samples to be tested as well as an indication of one or more assays or analyses (i.e., tests) to be conducted on each sample. The test plan may also include a test strategy.”; user can specify a test strategy to test strategy through user interface to conduct tests in parallel, in serial, or in a combination.).
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Kobayashi in view of Muraoka and Masui to incorporate the teachings of Hass by including the above feature, wherein the command definition defines at least one order and combination of unit jobs to be used for each work command, and wherein the at least one order and combination of unit jobs to be used for each work command are selected in accordance with a work condition of each work command, for conducting large number of tasks in a short amount of time.
Regarding claim 4, as best understood in view of indefiniteness rejection explained above, Kobayashi in view of Muraoka and Masui does not disclose the following limitations: 
wherein the command definition includes, in addition to information representing the unit jobs that have been arranged in order for execution,  control information for changing the unit jobs to be executed, and 
wherein the generating a set of unit jobs includes converting the work command into the unit jobs arranged in series.
However Hass further discloses a method wherein the command definition includes, in addition to information representing the unit jobs that have been arranged in order for execution,  control information for changing the unit jobs to be executed (see [0076], where “the scheduler 408 analyzes the user request to generate an order to run these assays on each of the compounds.”; see also [0080], where “the scheduler 408 analyses the test plan (or test plans if there are more than one user request outstanding), and determines an order to conduct the assays.”), and 
wherein the generating a set of unit jobs includes converting the work command into the unit jobs arranged in series (see [0060], where “The user can specify a test strategy to conduct tests in parallel, in serial, or in a combination thereof. Branching conditions can also be specified. The scheduler 408 analyzes the test plan and determines an order of running all assays in the specified set of assays.”; See also [0008]).
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Kobayashi in view of Muraoka and Masui to incorporate the teachings of Hass by including the above feature, wherein the command definition includes, in addition to information representing the unit jobs that have been arranged in order for execution,  control information for changing the unit jobs to be executed, and wherein the generating a set of unit jobs includes converting the work command into the unit jobs arranged in series, for conducting large number of tasks in a short amount of time.

Claim(s) 5, 6 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0046963 (“Kobayashi”), in view of US 2019/0184564 (“Muraoka”) and in view of US 2016/0184987 (“Masui”), as applied to claim 1, and further in view of US 2017/0274528 (“Inaba”).
Regarding claim 5, Kobayashi in view of Muraoka and Masui does not disclose the following limitation: 
wherein the generating a connecting job includes referring to a work model to generate the connecting job for moving along a path in which interference between work models is inhibited from occurring.
However, Inaba discloses a method wherein the generating a connecting job includes referring to a work model to generate the connecting job for moving along a path in which interference between work models is inhibited from occurring (see [0019], where “an interference confirmation unit that confirms whether or not the 3D model of the robot interferes with the motion limiting area,”; see also [0080], where “The interference confirmation unit 24 confirms whether or not a 3D model of the robot 11 interferes with the motion limiting area set by the setting unit 23, the 3D model being generated by the robot model generation unit 22. If the interference confirmation unit 24 confirms that the 3D model of the robot 11 interferes with the motion limiting area, the robot control device 12 cuts off power to the robot 11 or limits the motion speed of the robot 11.”).
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Kobayashi in view of Muraoka and Masui to incorporate the teachings of Inaba by including the above feature, wherein the generating a connecting job includes referring to a work model to generate the connecting job for moving along a path in which interference between work models is inhibited from occurring, for enabling safety movement of the robot.
Regarding claim 6, Kobayashi further discloses a method of generating a robot operation command, 
wherein the command definition includes robot held-object information (see fig 6, where component X is fitted to component Y. see also fig 4, component name, identification and classification information are also included.), and 
wherein the generating a connecting job includes generating the connecting job based on the robot held-object information (see [0043], where “As illustrated in FIG. 6, the assembly work such as "fit a component X to a component Y'' can be expressed by arranging element works 31 and motions 32 to modularize one-unit work 30. The entire work in process planning can be expressed by arranging modularized unit works 30.”; see also [0022], where “As illustrated in FIG. 2, an assembly line 20 for performing assembly of products has four processes at work stations A to D as an example of the present embodiment.”; In order to perform the assembly line work, the robot is linked between consecutive process (e.g. A to B, B to C and C to D). see also block 31, element work of fig 5; Element work (pick, carry, paste and press) are linked and happening one after another, so as the action is generated in order to complete one element work and move to another. see also fig 6, fitting component X to component Y. the component (e.g. X and Y) information is known.).
Regarding claim 10, Kobayashi does not disclose the following limitations: 
generating, with the at least one processor operating with the memory device in the computer, state information representing at least states of a work device and the robot at a start time point and an end time point of the work command, and
wherein the generating a connecting job includes generating, based on the state information, the connecting job for moving along a path in which interference between work models is inhibited from occurring.
However, Muraoka further discloses a method comprising generating, with the at least one processor operating with the memory device in the computer, state information representing at least states of a work device  (see fig 3A-B and 5, where various states of work piece is shown. See also [0033], where “an agent in an environment observes the current state and determines an action to be taken.”; see also [0039], where “it is necessary to define the states of the workpiece 100 in the period from the start to the end of mounting of the workpiece 100”; see also [0044], where “The learning control unit 23 identifies the current half-mounted-state of the workpiece 100”; see also [0042]). 
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Kobayashi to incorporate the teachings of Muraoka by including the above feature, generating, with the at least one processor operating with the memory device in the computer, state information representing at least states of a work device…at a start time point and an end time point of the unit jobs, for avoiding damage of the work device by positioning the robot arm based on the real-time state of the work device.  
Kobayashi in view of Muraoka does not disclose the following limitations:
generating…state information representing at least states of…the robot at a start time point and an end time point of the unit jobs; and
wherein the generating a connecting job includes generating, based on the state information, the connecting job for moving along a path in which interference between work models is inhibited from occurring.
However, Masui further discloses a method comprising generating…state information representing at least states of…the robot at a start time point and an end time point of the unit jobs (see [0036], where “a generation process performed by the control unit 4 generating the operation command C from the target position information and the current position information is specifically described using the flowchart of FIG. 5 with reference to FIG. 1.”; see also [0037], where “First, in step S1, the setting unit 41 acquires the current position information that is angles θ1 to θ3 of the current arm elements 21 to 23 from the encoder 31, and acquires the target position information from the receiving unit 5.”; see also [0044], where “As described above, the number of track information R to store in the database D of the track information storage unit 42 can be reduced by the control unit 4 generating the operation command C based on the inverted track information Ri in accordance with the target position information and the current position information.”; current position (angle) information corresponds to state information of the robot at start time point and target position information corresponds to state information of the robot at end time point); and 
wherein the generating a connecting job includes generating, based on the state information, (see [0043], where “The present inventors has so far confirmed that, regarding any combinations of the base points, graphs in inverted time series are substantially superimposed, and that, by using the inverted track information Ri corresponding to the combination of which the start point and the end point set by the setting unit 41 are inverted, substantially the same operation command C as that obtained through calculation is generable using the optimization technique. If the conveying apparatus 1 is operated in accordance with the operation command C generated based on the inverted track information Ri as the related track information Rr, there is a possibility that the conveying apparatus 1 departs somewhat from an appropriate track. In the present application, however, since the track information R is generated with the extension inhibited region V2 defined by extending, by the predetermined distance h, the inhibited region V1 into which entering of the arm 2 being inhibited as a constraint, collision of the arm 2 and the wafer W with obstacles, such as the wall 50b, due to the departure from the optimum track can be prevented.”; see also [0033]).
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Kobayashi in view of Muraoka to incorporate the teachings of Masui by including the above feature, generating…state information representing at least states of…the robot at a start time point and an end time point of the unit jobs; and wherein the generating a connecting job includes generating, based on the state information, for position controlling the robotic movement and reducing the amount of computation by using the stored instruction based on the real-time situation.  
Kobayashi in view of Muraoka and Masui does not disclose the following limitation: 
the connecting job for moving along a path in which interference between work models is inhibited from occurring.
However, Inaba further discloses a method wherein the generating a connecting job includes generating…the connecting job for moving along a path in which interference between work models is inhibited from occurring (see [0019], where “an interference confirmation unit that confirms whether or not the 3D model of the robot interferes with the motion limiting area,”; see also [0080], where “The interference confirmation unit 24 confirms whether or not a 3D model of the robot 11 interferes with the motion limiting area set by the setting unit 23, the 3D model being generated by the robot model generation unit 22. If the interference confirmation unit 24 confirms that the 3D model of the robot 11 interferes with the motion limiting area, the robot control device 12 cuts off power to the robot 11 or limits the motion speed of the robot 11.”).
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Kobayashi in view of Muraoka and Masui to incorporate the teachings of Inaba by including the above feature, wherein the generating a connecting job includes generating…the connecting job for moving along a path in which interference between work models is inhibited from occurring, for enabling safety movement of the robot.

Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0046963 (“Kobayashi”), in view of US 2019/0184564 (“Muraoka”) and in view of US 2016/0184987 (“Masui”), as applied to claim 1, and further in view of US 2019/0202058 (“Dai”).
Regarding claim 13, Kobayashi in view of Muraoka and Masui does not disclose the following limitation: 
wherein the unit jobs each include a coordinate system specification command for specifying a local coordinate system and a movement command that is based on the local coordinate system.
However Dai discloses a method wherein the unit jobs each include a coordinate system specification command for specifying a local coordinate system and a movement command that is based on the local coordinate system (see [0029], where “generate control code for controlling the robot from this transformed sequence.”; see also [0046], where “there may be buttons by which the marker-object may be provided with graphic means which indicate the gripping position and/or graphic means which indicate the desired motion direction and/or graphic means which indicate the local coordinate system of the corresponding object to be manipulated or the robot tool (e.g. gripper) or the desired pose for the robot function.”).
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Kobayashi in view of Muraoka and Masui to incorporate the teachings of Dai by including the above feature, wherein the unit jobs each include a coordinate system specification command for specifying a local coordinate system and a movement command that is based on the local coordinate system, for reducing hardware requirements and amount of data to be processed.  
Non-Statutory Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l) (1) - 706.02(l) (3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim(s) 1-15 is/are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of US Patent 11,065,764; Application No. 15/936,452 (will be referred to ‘764). 
This is a non-provisional statutory double patenting rejection since the claims directed to the same invention have in fact been patented.
Table below shows the claim matching between the application and US patent:
Application/ Patent No.
Claim
Claim
Claim
Claim
Claim
Claim
Claim
Claim
Claim
Claim
Claim
Claim
Claim 
17/340,093 (this app)
1/14
2/15
3
4
5
6
7
8
9
10
11
12
13
US Patent No. 11,065,764
1/15
2/16
3
4
5
6
7
8
9
11
12
13
14


Although the claims at issue are not identical, they are not patentably distinct from each other because:
Regarding claim 1 (and similarly claim 14), ‘764 claim 1 discloses a method of generating a robot operation command (see claim 1 ‘764, where “A method of generating a robot operation command”), the method comprising: 5
extracting, with at least one processor operating with a memory device in a computer, a work command from an overall work flow (see claim 1 ‘764, where “extracting, with at least one processor operating with a memory device in a computer, a work command from an overall work flow”); 
extracting, from a command definition database, a command definition corresponding to the extracted work command with the at least one processor operating with the memory device in the 10computer (see claim 1 ‘764, where “extracting, from a command definition database, a command definition corresponding to the extracted work command with the at least one processor operating with the memory device in the computer”); 
generating, by referring to the read work command, a set of unit jobs in which at least one work command is arranged in order, based on the extracted command definition with the at least one processor operating with the memory device in the computer (see claim 1 ‘764, where “generating, by referring to the read work command, a set of unit jobs which are arranged in order, based on the extracted command definition with the at least one processor operating with the memory device in the computer”); 
15generating, for a plurality of unit jobs, a connecting job for causing a robot to be moved from an end position of a previous unit job to a start position of a subsequent unit job with the at least one processor operating with the memory device in the computer (see claim 1 ‘764, where “generating a connecting job for causing a robot to be moved from an end position of a previous unit job of two consecutive unit jobs in the set of unit jobs to a start position of a subsequent unit job of the two consecutive unit jobs with the at least one processor operating with the memory device in the computer”); 
storing, with the at least one processor operating with the 20memory device in the computer, the generated connecting job (see claim 1 ‘764, where “storing, with the at least one processor operating with the memory device in the computer, the generated connecting job”); 
generating, with the at least one processor operating with the memory device in the computer, a robot operation command in which the unit jobs and the connecting job are continuous (see claim 1 ‘764, where “generating, with the at least one processor operating with the memory device in the computer, a robot operation command in which the previous unit job, the connecting job and the subsequent unit job are continuous”); 
generating, with the at least one processor operating with 25the memory device in the computer, state information representing at least states of a work device and the robot at a start time point and an end time point of the unit jobs (see claim 1 ‘764, where “generating, with the at least one processor operating with the memory device in the computer, state information representing at least states of a work device and the robot at a start time point and an end time point of the work command,”); 72YK-0089-01 
using, with the at least one processor operating with the memory device in the computer, a stored already generated connecting job when, for consecutive unit jobs, state information at an end time point of a previous unit job and at a start time point of a next 5unit job is the same as state information which represents at least states of the work device and the robot at a start time point and an end time point of the stored already generated connecting job (see claim 1 ‘764, where “using, with the at least one processor operating with the memory device in the computer, a stored already generated connecting job when, for consecutive work commands, state information at an end time point of a previous work command and at a start time point of a next work command is the same as state information for the stored already generated connecting job”); and 
controlling a robot based on the robot operation command (see claim 1 ‘764, where “controlling a robot based on the robot operation command.”). 
So, claims 1 and 14 of current application is deemed equivalent to the ‘764 claims 1 and 15.
Examiner Note
List of references not being used on the current rejection but relevant to current invention:
US 2015/0379171 (“Kuwahara”) discloses a robot command generation method by simulation.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOHANA TANJU KHAYER whose telephone number is (408)918-7597.  The examiner can normally be reached on Monday - Thursday, 7 am-5.30 pm, PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Lin can be reached on 571-270-3976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SOHANA TANJU KHAYER/Examiner, Art Unit 3664